EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin O’Connor on 2/11/21.
The application has been amended as follows: 

Claims 1 and 3-5 are cancelled.

Claim 2 is amended to recite:
	A combustion tool fuel cell having enhanced low temperature operation, said combustion tool fuel cell comprising:
a first compartment enclosing a fuel composition having a total vapor pressure equal to or above 95 psig at 21° C, said fuel composition consisting of 
a second compartment enclosing a combustion tool fuel cell propellant, wherein said combustion tool fuel cell propellant has a total vapor pressure equal to or above 140 psig at 21° C, said combustion tool fuel cell propellant comprising ethane, acetylene, or a mix thereof;
wherein said second compartment is separate from said first compartment; 
wherein the combustion tool fuel cell is configured for connection to a fuel delivery system of a combustion tool to provide enhanced low temperature operation.

The combustion tool fuel cell of claim 2, wherein the single hydrocarbon component is propylene.

New claim 7 is added:
The combustion tool fuel cell of claim 2, wherein the single hydrocarbon component is propane.

New claim 8 is added:
The combustion tool fuel cell of claim 2, wherein the combustion tool fuel cell propellant comprises ethane.

New claim 9 is added:
The combustion tool fuel cell of claim 2, wherein the combustion tool fuel cell propellant comprises acetylene.

New claim 10 is added:
The combustion tool fuel cell of claim 2, wherein the combustion tool fuel cell propellant comprises a mix of ethane and acetylene.

The following is an examiner’s statement of reasons for allowance: the amendment above cancels independent claim 1 and its dependents and incorporates claim 5 into claim 2 for allowability. Claims 1, 3, and 4 were not determined allowable based on the composition taught in paragraph 51 of Nishikawa. The rejection of claim 2 was maintained as presented on 9/3/20 but new claim 5 requires that the propellant is ethane, acetylene, or a mixture of the two. New claims 6-10 simply delineate the 
It is important to note two features of the claims as interpreted by the Office. First, the fuel composition present in the first compartment is a single hydrocarbon consisting of propane or propylene. This means that no other material can be present in the first compartment and be encompassed by the claims. Claim 2 was further amended to state that the fuel composition consists of a single hydrocarbon for this reason. Second, claims have been interpreted and searched for in the context of combustion tools. It is the Office’s position that the fuel cell of the claims is specifically utilized in or for a combustion tool.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725